DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrases “substantially” render indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9-15 are rejected under 35 U.S.C. 102(b) as being anticipated by Maier (US 2006/0107836).  Maier discloses a frame (15) comprising a base plate (20) and one or more rigid support elements (22) projecting away from the base plate.  10An absorber medium (19) is disposed  at the frame and arranged at least in sections of the base plate and at least in sections of the one or more rigid support elements in a filter system. 
Regarding claim 2, Maier disclose the provision of the openings on the base plate.15  
Regarding claim 3, Maier disclose that a portion of the absorber medium arranged at the base plate is arranged on a side of the base plate that is oppositely positioned to the one or more support elements.  
Regarding claim 4, Maier disclose that the one or more rigid support elements are configured to support a portion of the adsorber medium (19) arranged at the one or more rigid support elements (22) at least at one side of said portion of the adsorber medium.  
Regarding claim 10, Maier disclose that the base plate of the at least one adsorber element is arranged substantially parallel to a region of an outer wall of the housing.  
Regarding claim 11, Maier disclose that the base plate of the 25at least one adsorber element is arranged at a slant to a region of an outer wall of the housing.  
Regarding claim 12, Maier disclose that the base plate of the at least one adsorber element is arranged at a distance from a region of an outer 30wall of the housing.  
Regarding claim 13, Maier disclose that an adsorber surface of the one or more rigid support elements is arranged substantially parallel to a main flow direction between an outflow side of the filter element and the outlet of - 10 - 6212/US - MANN+HUMMEL GmbHthe housing.  
Regarding claim 14, Maier disclose that the at least one adsorber element is arranged downstream of the filter element.  
Regarding claim 15, Maier disclose that at least one adsorber element is arranged in a clean air region of the housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maier (US 2006/0107836).  Maier discloses a frame (15) comprising a base plate (20) and one or more rigid support elements (22) projecting away from the base plate.  10An absorber medium (19) is disposed  at the frame and arranged at least in sections of the base plate and at least in sections of the one or more rigid support elements in a filter system.
Regarding claimed particular location of the adsorbent in claim 5, the layers of the materials in claim 6 and 7, the specification fails to establish any criticality of the limitations.  Even if applicants show a great improvement over the prior art, applicants must then show that such a modification is beyond the capabilities of a person of ordinary skill in that art.  More particularly, it is not inventive to discover optimum or critical ranges by routine experimentation.  In other words, applicants must prove that such claimed limitations are beyond the bounds of routine experimentation in the art.  Thus, it would have been considered to be an obvious choice of mechanical design because one skilled in this art is familiar with basic brake rocker assembly mechanic and normally has the laboratory test facilities. To optimize or select the suitable locations, the parts in the assembly would be within the ability of ordinary skilled in this art. 
Regarding claim 58, it is considered to be a duplication of a known part for a known function.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KWON whose telephone number is (571)272-4846. The examiner can normally be reached M-F; 9A-5P. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phuttiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN KWON/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	September 3, 2022